DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status:
Claims 1-20 are pending.
Claims 1-2 and 20 are amended.
No claim is new.
No claim is cancelled.


Examiner’s Note
	Claim 17 recites “the threshold comprises approximately 10% “. The phrase “approximately” is definite because the specification defines the phrase “approximately”. 
	[0031] “As used herein, the terms “about” or “approximately” for any numerical values or ranges indicate a suitable dimensional tolerance that allows the part or collection of components to function for its intended purpose as described herein. More specifically, “about” or “approximately” may refer to the range of values such as ±10% of the recited value, as an example. In addition, as used herein, the terms “patient,” “host,” “user,” and “subject” refer to any human or animal subject and are not intended to limit the systems or methods to human use, although use of the subject invention in a human patient represents a preferred embodiment”.
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed to a graphical user interface which is not one of four statutory categories of invention: process, machine, manufacture, or composition of matter.
The GUI includes an image of a balloon, so the balloon and/or the electrodes are not part of the GUI, and the processor is not part of the GUI. Therefore, the GUI in claim 20 might be categorized as “ Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;” (See MPEP 2106.03, https://www.uspto.gov/web/offices/pac/mpep/s2106.html ), so it is not directed to any of the statutory categories. 

The  claim can be written as: A method of generating a graphical user interface (GUI) of a computer system comprising : 
a main sector ………..
………………one of the plurality of electrode”.
Another way to write the claim is: A computer system comprising:
a processor;
a graphical user interface of the computer system comprising:
a main sector………..
…………………..   one of the plurality of electrode”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyons et al. (US Pat. Pub. No. 20210228269, “Lyons”).

Regarding claim 1 Lyons teaches An ablation system (Fig. 1), comprising: 
a catheter including an expandable portion disposed thereon, the expandable portion including a surface and a plurality of electrodes disposed on the surface, the plurality of electrodes comprising a first electrode (Fig. 1 element 20 and 30 [0008] “One aspect of the disclosure is a method of controlling an ablation procedure, comprising: displaying on a user interface display a plurality of graphical elements, each of the plurality of graphical elements representing a corresponding electrode carried by an ablation catheter in communication with an ablation energy generator”); and
 a graphical user interface (GUI) of a computer system ([0029] “FIG. 3 illustrates an exemplary user interface that is displayed on a monitor”), comprising: 
a main sector including an image of the expandable balloon comprising a plurality of electrode representations including a first-electrode representation ([0038] “…. Visualization system 108 in the user interface in FIG. 3 illustrates the exemplary overlapping of four images 126 obtained from four optic components, to create a 360 degree video image (which could also be still rather than video) around a longitudinal axis of the energy delivery device.”); 
a first sector including a color-coded plot of a first input for at least one of the plurality of electrodes ([0032] “The system is adapted with software such that each of the graphical elements 114 is selectable by a user. When a user interacts with the user interface in some way (e.g., touching a touch screen, using an input device like a mouse to select), this is considered to be a user “event,” which can trigger some action dictated by one or more algorithms controlling the interface and the user interacting with the interface. [0043] “…..The system is further adapted to allow the user to select some of the graphical elements 1 14 on the user interface to have an active sink visual indicator, which indicates to the system that that particular electrode will be treated by the system as an active sink. In this embodiment, the system thus includes software that allows the user to toggle (via some user event) graphical elements between, at least, an optional selected state, an inactive state, an active source state, and an active sink state. Each of the different states has a unique visual indicator. For example, each of the three visual indicators can be a unique color or color combination.”); 
a second sector including a color-coded plot of a second input for at least one of the plurality of electrodes ([0051] “The user interface in FIG. 3, in section 104 (below section 102), each electrode has thereon a visual indicator 118 of the current impedance value, which is presented visually as a number. This section of the user interface also includes a color-coded categorization 116 that can be used to generally group each of the electrodes into one of a plurality of preset groupings of current impedance values. Each group can be visually distinguishable from the other (e.g., different colors) to provide a general indicator of the current impedance value for any particular electrode”. Here input is the “impedance value”. );
 a third sector including a color-coded plot of a third input for at least one of the plurality of electrodes ([0050] “Impedance history section 106 provides the user the ability to visually monitor the history and the rate of change of the calculated impedance at each electrode. The rate of change of calculated impedance may be able to provide a good indication of where sufficient ablation has occurred. Impedance histories that show a quickly decreasing impedance likely indicate where the most effective ablation is occurring. The impedance changes for each electrode are due to the changes in the tissue that occur as it heats up and/or coagulates in response to the energy passing through it. Impedance drops as it heats up. The system is also adapted to visually indicate, for each impedance history chart, when the impedance drops below a preset threshold level. For example, once the impedance drops below this threshold value, the impedance can be presented on the graph in a different color (e.g., change from yellow to red)” Here input is the “impedance value”.); and 
a processor ([0024] “….and computer 40 in communication with RF generator 30 via connections 36 and 38 (e.g., USB or any other type)”) configured to: 
receive data on at least one of the first input, the second input, and the third input based on a status of at least one of the plurality of electrodes ([0012] “….a computer executable method adapted to calculate impedance associated with each of the sources and each of the sinks and tissue adjacent the respective source or sink based on a voltage and current delivered from the energy generator”), 
change an appearance of at least one of the first sector, the second sector, and the third sector of the GUI based on the received data corresponding to the first input, the second input, and the third input (“[0043]…..In this embodiment, the system thus includes software that allows the user to toggle (via some user event) graphical elements between, at least, an optional selected state, an inactive state, an active source state, and an active sink state. Each of the different states has a unique visual indicator. For example, each of the three visual indicators can be a unique color or color combination.”.
[0059] “…..Additionally, in section 104, a visual indicator (e.g., a red “X”) replaces the graphical element to visually indicate that energy to that particular electrode has stopped. Additionally, while not shown in FIG. 3, the graphical elements that are indicated to be inactive can be removed from bottom portion 104 (e.g., simply blackening them out, or not showing them at all). This can indicate visually in bottom portion 104 which electrodes are inactive”.
[0050] “….. The system is also adapted to visually indicate, for each impedance history chart, when the impedance drops below a preset threshold level. For example, once the impedance drops below this threshold value, the impedance can be presented on the graph in a different color (e.g., change from yellow to red). The overall shape of the impedance history can also generally indicate where desired ablation has taken place. For example, histories that show a relatively quick drop in relative impedance, followed by a general flattening out over a period of time (see electrodes “15,” “16,” and “17” in FIG. 3) indicate good ablation”);
Update, via the GUI, the color-coded plot of the first input for at least one of the plurality of electrodes, the second input for at least one of the plurality of electrodes, and the third input for at least one of the plurality of electrodes ([0043] “…In this embodiment, the system thus includes software that allows the user to toggle (via some user event) graphical elements between, at least, an optional selected state, an inactive state, an active source state, and an active sink state. Each of the different states has a unique visual indicator. For example, each of the three visual indicators can be a unique color or color combination.”; 
 [0059] “…..Additionally, in section 104, a visual indicator (e.g., a red “X”) replaces the graphical element to visually indicate that energy to that particular electrode has stopped. Additionally, while not shown in FIG. 3, the graphical elements that are indicated to be inactive can be removed from bottom portion 104 (e.g., simply blackening them out, or not showing them at all). This can indicate visually in bottom portion 104 which electrodes are inactive”.
[0050] “….. The system is also adapted to visually indicate, for each impedance history chart, when the impedance drops below a preset threshold level. For example, once the impedance drops below this threshold value, the impedance can be presented on the graph in a different color (e.g., change from yellow to red). The overall shape of the impedance history can also generally indicate where desired ablation has taken place. For example, histories that show a relatively quick drop in relative impedance, followed by a general flattening out over a period of time (see electrodes “15,” “16,” and “17” in FIG. 3) indicate good ablation”);

Regarding claim 20 Lyons teaches A graphical user interface (GUI) of a computer system([0029] “FIG. 3 illustrates an exemplary user interface that is displayed on a monitor”), comprising:
 a main sector including an image of the balloon comprising a plurality of electrode representations including a first-electrode representation ([0038] “…. Visualization system 108 in the user interface in FIG. 3 illustrates the exemplary overlapping of four images 126 obtained from four optic components, to create a 360 degree video image (which could also be still rather than video) around a longitudinal axis of the energy delivery device.”); 
a first sector including a color-coded plot of a first input for at least one of the plurality of electrodes ([0032] “The system is adapted with software such that each of the graphical elements 114 is selectable by a user. When a user interacts with the user interface in some way (e.g., touching a touch screen, using an input device like a mouse to select), this is considered to be a user “event,” which can trigger some action dictated by one or more algorithms controlling the interface and the user interacting with the interface. [0043] “…..The system is further adapted to allow the user to select some of the graphical elements 1 14 on the user interface to have an active sink visual indicator, which indicates to the system that that particular electrode will be treated by the system as an active sink. In this embodiment, the system thus includes software that allows the user to toggle (via some user event) graphical elements between, at least, an optional selected state, an inactive state, an active source state, and an active sink state. Each of the different states has a unique visual indicator. For example, each of the three visual indicators can be a unique color or color combination.”); 
a second sector including a color-coded plot of a second input for at least one of the plurality of electrodes ([0051] “The user interface in FIG. 3, in section 104 (below section 102), each electrode has thereon a visual indicator 118 of the current impedance value, which is presented visually as a number. This section of the user interface also includes a color-coded categorization 116 that can be used to generally group each of the electrodes into one of a plurality of preset groupings of current impedance values. Each group can be visually distinguishable from the other (e.g., different colors) to provide a general indicator of the current impedance value for any particular electrode”. Here input is the “impedance value”. );
a third sector including a color-coded plot of a third input for at least one of the plurality of electrode ([0050] “Impedance history section 106 provides the user the ability to visually monitor the history and the rate of change of the calculated impedance at each electrode. The rate of change of calculated impedance may be able to provide a good indication of where sufficient ablation has occurred. Impedance histories that show a quickly decreasing impedance likely indicate where the most effective ablation is occurring. The impedance changes for each electrode are due to the changes in the tissue that occur as it heats up and/or coagulates in response to the energy passing through it. Impedance drops as it heats up. The system is also adapted to visually indicate, for each impedance history chart, when the impedance drops below a preset threshold level. For example, once the impedance drops below this threshold value, the impedance can be presented on the graph in a different color (e.g., change from yellow to red)” Here input is the “impedance value”.); and 
wherein after receiving signals from a processor of the computer system ([0024] “….and computer 40 in communication with RF generator 30 via connections 36 and 38 (e.g., USB or any other type)”): ([0012] “….a computer executable method adapted to calculate impedance associated with each of the sources and each of the sinks and tissue adjacent the respective source or sink based on a voltage and current delivered from the energy generator”), 
the GUI changes an appearance of at least one of the first sector, the second sector, and the third sector based on the received data corresponding to the first input, the second input, and the third input  ([0043] “…In this embodiment, the system thus includes software that allows the user to toggle (via some user event) graphical elements between, at least, an optional selected state, an inactive state, an active source state, and an active sink state. Each of the different states has a unique visual indicator. For example, each of the three visual indicators can be a unique color or color combination.”); 
 [0059] “…..Additionally, in section 104, a visual indicator (e.g., a red “X”) replaces the graphical element to visually indicate that energy to that particular electrode has stopped. Additionally, while not shown in FIG. 3, the graphical elements that are indicated to be inactive can be removed from bottom portion 104 (e.g., simply blackening them out, or not showing them at all). This can indicate visually in bottom portion 104 which electrodes are inactive”.
[0050] “….. The system is also adapted to visually indicate, for each impedance history chart, when the impedance drops below a preset threshold level. For example, once the impedance drops below this threshold value, the impedance can be presented on the graph in a different color (e.g., change from yellow to red). The overall shape of the impedance history can also generally indicate where desired ablation has taken place. For example, histories that show a relatively quick drop in relative impedance, followed by a general flattening out over a period of time (see electrodes “15,” “16,” and “17” in FIG. 3) indicate good ablation”);
update the color-coded plot of the first input for at least one of the plurality of electrodes, the second input for at least one of the plurality of electrodes, and the third input for at least one of the plurality of electrodes ([0043] “…In this embodiment, the system thus includes software that allows the user to toggle (via some user event) graphical elements between, at least, an optional selected state, an inactive state, an active source state, and an active sink state. Each of the different states has a unique visual indicator. For example, each of the three visual indicators can be a unique color or color combination.”; 
 [0059] “…..Additionally, in section 104, a visual indicator (e.g., a red “X”) replaces the graphical element to visually indicate that energy to that particular electrode has stopped. Additionally, while not shown in FIG. 3, the graphical elements that are indicated to be inactive can be removed from bottom portion 104 (e.g., simply blackening them out, or not showing them at all). This can indicate visually in bottom portion 104 which electrodes are inactive”.
[0050] “….. The system is also adapted to visually indicate, for each impedance history chart, when the impedance drops below a preset threshold level. For example, once the impedance drops below this threshold value, the impedance can be presented on the graph in a different color (e.g., change from yellow to red). The overall shape of the impedance history can also generally indicate where desired ablation has taken place. For example, histories that show a relatively quick drop in relative impedance, followed by a general flattening out over a period of time (see electrodes “15,” “16,” and “17” in FIG. 3) indicate good ablation”) .

Regarding claim 2 Lyons teaches change a color of one of the plurality of electrode representations, based on input values ([0043] “…In this embodiment, the system thus includes software that allows the user to toggle (via some user event) graphical elements between, at least, an optional selected state, an inactive state, an active source state, and an active sink state. Each of the different states has a unique visual indicator. For example, each of the three visual indicators can be a unique color or color combination.”);.

Regarding claim 3 Lyons teaches in which at least one of the pluralities of electrode representations include an alphanumeric indicator ([0030] “…..The graphical elements 114 also have an alphanumeric identifier associated therewith for easy identification”).

Regarding claim 4 Lyons teaches in which at least one of the pluralities of electrode representations include a shape indicator ([0030] “..The graphical elements  114 have shapes that correspond to the shapes of the electrodes”).

Regarding claim 18 Lyons teaches wherein the second input comprises impedance associated with one of the plurality of electrodes ([0010] “In some embodiments, the method further comprises stopping energy delivery to any electrode if a monitored change in impedance indicates an abrupt and significant change in calculated impedance”).

Regarding claim 19 Lyons teaches wherein the second input comprises one of temperature, impedance and impedance phase of one of the plurality of electrodes [0010] “In some embodiments, the method further comprises stopping energy delivery to any electrode if a monitored change in impedance indicates an abrupt and significant change in calculated impedance”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of David et al. (W0 2016/132339, Included in the IDS, “David”).

Regarding claim 5 Lyons is silent about in which the processor is further configured to color code the main sector based on meeting a threshold of successful ablation configuration.
David teaches color code main sector based on meeting a threshold of successful ablation configuration (Page 21 paragraph 4 “Real-time status of the each electrode may be presented on the GUI, as described herein. For example, the time each electrode spent within the allowed temperature range,…… and green for electrodes that have completed the total ablation time within the target temperature range”).
Lyons and David are analogous art as both of them are related to ablation system.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Lyons by having color coded main sector based on meeting a threshold of successful ablation configuration as taught by David.
The motivation for the above is to provide real-time visual status so that the operator can take proper action to fix any issue if needed.

Regarding claim 6 Lyons is silent about in which the processor is further configured to color code the main sector based on falling under a threshold of successful ablation configuration.
David teaches color code the main sector based on falling under a threshold of successful ablation configuration (Page 24 paragraph 7 “Data is not displayed for electrodes that did not achieve the total ablation time within the target temperature range. The electrode may be shown as yellow”);
Lyons and David are analogous art as both of them are related to ablation system.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Lyons by having color code main sector based on falling under a threshold of successful ablation configuration as taught by David.
The motivation for the above is to provide real-time visual status so that the operator can take proper action to fix any issue if needed.

Regarding claim 7 Lyons is silent about in which the processor is further configured to color code the main sector based on meeting a threshold of an on-going successful ablation configuration.
David teaches color code main sector based on meeting a threshold of an on-going successful ablation configuration (Page 24 paragraph 4 “FIG. 6B is a screen capture of the GUI, graphically presenting the status of all electrodes during RF energy delivery. …….Electrodes colored blue are delivering RF energy within the remaining time, to try and reach the total ablation time”);
Lyons and David are analogous art as both of them are related to ablation system.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Lyons by having color code main sector based on meeting a threshold of an on-going successful ablation configuration as taught by David.
The motivation for the above is to provide real-time visual status so that the operator can take proper action to fix any issue if needed.

Regarding claim 8 Lyons is silent about in which the processor is further configured to color code the main sector based on falling under a threshold of an on-going successful ablation configuration.
David teaches color code main sector based on falling under a threshold of an on-going successful ablation configuration (Page 22 paragraph 6 “Electrodes that initially, or during the procedure are detected as having an error condition, for example, defined by medical device standards, such as improper power delivery, may be colored red or have their green (or yellow) color changed to red”);
Lyons and David are analogous art as both of them are related to ablation system.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Lyons by having color code main sector based on falling under a threshold of an on-going successful ablation configuration as taught by David.
The motivation for the above is to provide real-time visual status so that the operator can take proper action to fix any issue if needed.

Regarding claim 9, Lyons is silent about in which the processor is further configured to color code the main sector based on meeting a threshold of a completed successful ablation configuration.
David teaches color code main sector based on meeting a threshold of a completed successful ablation configuration (Page 21 paragraph 4 “Real-time status of the each electrode may be presented on the GUI, as described herein. For example, the time each electrode spent within the allowed temperature range,…… and green for electrodes that have completed the total ablation time within the target temperature range”).
Lyons and David are analogous art as both of them are related to ablation system.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Lyons by having color coded main sector based on meeting a threshold of a completed successful ablation configuration as taught by David.
The motivation for the above is to provide real-time visual status so that the operator can take proper action to fix any issue.

Regarding claim 10 Lyons is silent about in which the processor is further configured to color code the main sector based on falling under a threshold of a completed successful ablation configuration.
David teaches color code the main sector based on falling under a threshold of completed successful ablation configuration (Page 24 paragraph 7 “Data is not displayed for electrodes that did not achieve the total ablation time within the target temperature range. The electrode may be shown as yellow”);
Lyons and David are analogous art as both of them are related to ablation system.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Lyons by having color code main sector based on falling under a threshold of completed successful ablation configuration as taught by David.
The motivation for the above is to provide real-time visual status so that the operator can take proper action to fix any issue if needed.

Regarding claim 11 Lyons is silent about  wherein the first input is temperature associated with one of the plurality of electrodes .
However David teaches first input is temperature associated with one of the plurality of electrodes (Fig. 1 step 102, Page 13 3rd paragraph “At 102, a predefined total ablation time and/or a predefined target temperature range are provided”).
Lyons and David are analogous art as both of them are related to ablation system.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Lyons by having temperature as first input associated with one of the plurality of electrodes as taught by David.
The motivation for the above is to expand the applicability of Lyons teaching by having different types of additional input.

Regarding claim 12 Lyons is silent about wherein the first input is one of temperature, impedance and impedance phase of one of the plurality of electrodes.
However David teaches first input is one of temperature, impedance and impedance phase of one of the plurality of electrodes (Fig. 1 step 102, Page 13 3rd paragraph “At 102, a predefined total ablation time and/or a predefined target temperature range are provided”).
Lyons and David are analogous art as both of them are related to ablation system.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Lyons by having first input is one of temperature, impedance and impedance phase of one of the plurality of electrodes as taught by David.
The motivation for the above is to expand the applicability of Lyons teaching by having different types of additional input.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view  of KOBLISH et al. (US Pat. Pub. No. 20200107877, “Koblish”).

Regarding claim 13 Lyons is silent about wherein the first input is first order data received by the processor.
Koblish teaches first input is first order data received by the processor ([0602] “In some embodiments, multiple inputs may be combined by a contact sensing or contact indication module or subsystem executable by a processor (e.g., processor of the contact sensing subsystems 50, 4650) ……Alternatively, instead of slope, a derivative of impedance with respect to frequency may be used”).
Lyons and Koblish are analogous art as both of them are related to ablation system.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Lyons by having first input as first order data received by the processor as taught by Koblish.
The motivation for the above is to provide an input that describes a behavior of input over a time range.

Regarding claim 14 Lyons is silent about wherein the first input is a derivative of the data received by the processor.
Koblish teaches first input is derivative of the data received by the processor ([0602] “In some embodiments, multiple inputs may be combined by a contact sensing or contact indication module or subsystem executable by a processor (e.g., processor of the contact sensing subsystems 50, 4650) ……Alternatively, instead of slope, a derivative of impedance with respect to frequency may be used”).
Lyons and Koblish are analogous art as both of them are related to ablation system.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Lyons by having first input as derivative of the data received by the processor as taught by Koblish.
The motivation for the above is to provide an input that describes a behavior of input over a time range.

Regarding claim 15 Lyons is silent about wherein the first input comprises a comparison to the average of received data for each of the plurality of electrodes.
Koblish teaches first input comprises a comparison to the average of received data for each of the plurality of electrodes ([0201] “…..The temperature measurement values may be moving average values.”
“[0563] After the second period of time has elapsed, the process 23000 proceeds to a steady state phase, corresponding to a third time period in which the temperature measurement values (or the profiles of the channels plotted on a graph) have reached a steady state such that the temperature measurement values (e.g., peak temperature measurement values) do not change or fluctuate by a significant amount (e.g., less than 20%, less than 15%, less than 10%, less than 5%, less than 4%, less than 3%, less than 2%) between measurement points, or points in time in which measurement values are obtained”).
Lyons and Koblish are analogous art as both of them are related to ablation system.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Lyons by having first input that comprises a comparison to the average of received data for each of the plurality of electrodes as taught by Koblish.
The motivation for the above is to provide an input that describes a behavior of input over a time range.

Regarding claim 16 Lyons modified by Koblish teaches wherein a first input threshold is utilized in compared first input (Koblish [0563] “After the second period of time has elapsed, the process 23000 proceeds to a steady state phase, corresponding to a third time period in which the temperature measurement values (or the profiles of the channels plotted on a graph) have reached a steady state such that the temperature measurement values (e.g., peak temperature measurement values) do not change or fluctuate by a significant amount (e.g., less than 20%, less than 15%, less than 10%, less than 5%, less than 4%, less than 3%, less than 2%) between measurement points, or points in time in which measurement values are obtained”).

Regarding claim 17 Lyons modified by Koblish teaches wherein the threshold comprises approximately 10%  (Koblish [0563] “After the second period of time has elapsed, the process 23000 proceeds to a steady state phase, corresponding to a third time period in which the temperature measurement values (or the profiles of the channels plotted on a graph) have reached a steady state such that the temperature measurement values (e.g., peak temperature measurement values) do not change or fluctuate by a significant amount (e.g., less than 20%, less than 15%, less than 10%, less than 5%, less than 4%, less than 3%, less than 2%) between measurement points, or points in time in which measurement values are obtained”).

Response to Arguments
Applicant’s arguments, see remarks Page 7, filed 06/15/2022, with respect to objections of claims 2 and 20 have been fully considered and are persuasive.  The objections have been withdrawn.

Applicant’s arguments, see remarks Page 7, filed 06/15/2022, with respect to rejections of claims 1-10 under 35 USC 112(b) have been fully considered and are persuasive.  The rejections have been withdrawn.

 
Applicant’s arguments, see remarks Pages 8-9, filed 06/15/2022, with respect to rejections of claim 1 under 35 USC 102(a)(2) have been fully considered and are not persuasive. Therefore  the rejections have been maintained.

Applicant argues, see remarks pages 9-10, “…. In rejecting the change an appearance of at least one of the first sector, the second sector, and the third sector of the GUI and update, via the GUI, the color-coded plot of the first input for at least one of the plurality of electrodes, the second input for at least one of the plurality of electrodes, and the third input for at least one of the plurality of electrodes, the present Office Action points to a user toggle of graphical elements between states — optional, Inactive, active and active sink state.”
Applicant respectfully submits that the GUI is updated based on information in order to represent that information. As user toggle as taught in the present rejection does not provide a teaching for the GUI representation as claimed. Applicant respectfully submits that the claimed change an appearance of at least one of the first sector, the second sector, and the third sector of the GUI and update, via the GUI, the color-coded plot of the first input for at least one of the plurality of electrodes, the second input for at least one of the plurality of electrodes, and the third input for at least one of the plurality of electrodes is not provided in the present rejection consistent with the portions of the rejection used to teach the first sector, second sector, and third sector- specifically, the graphical elements 114, visual indicator 118/color-coded categorization 116, and impedance history 106.”
 Examiner replies,  the first sector is element 102 having graphical elements 114.  Paragraph [0043] indicates that user is toggling graphical elements 1-14 at different states. The selection of toggling of elements 1-14 is happening in GUI. Change an appearance of the first sector (change of graphical element  1-14 in first sector) is also happening in first sector of the GUI. See [0043]…”  The system is further adapted to allow the user to select some of the graphical elements 1 14 on the user interface to have an active sink visual indicator, which indicates to the system that that particular electrode will be treated by the system as an active sink. In this embodiment, the system thus includes software that allows the user to toggle (via some user event) graphical elements between, at least, an optional selected state, an inactive state, an active source state, and an active sink state. Each of the different states has a unique visual indicator. For example, each of the three visual indicators can be a unique color or color combination. The state of the visual indicator establishes within the system which electrodes will be inactive, which will be active sources, and which will be active sinks.” Thus Lyons [0043] teaches the argued claim limitation of changing an appearance of first sector and update color coded plot of the first input of at least one or more electrodes.
Examiner wants to note that the second sector is Fig. 3 element 104 that includes visual indicator 118/color-coded categorization 116. Lyons [0059]  changes  the appearance of electrodes based on the energy information received from the computer. Change in appearance of second sector of the GUI and updating, via the GUI, of the color-coded plot of the second input for at least one of the plurality of electrodes are taught by Lyons [0059]. See Lyons [0059] “…..Additionally, in section 104, a visual indicator (e.g., a red “X”) replaces the graphical element to visually indicate that energy to that particular electrode has stopped. Additionally, while not shown in FIG. 3, the graphical elements that are indicated to be inactive can be removed from bottom portion 104 (e.g., simply blackening them out, or not showing them at all). This can indicate visually in bottom portion 104 which electrodes are inactive”.
Examiner wants to add, the third sector of the GUI is element 106 where the graphs of impedance is shown. Lyons [0050] discloses the third sector of the GUI visually indicate impedance history with color code which a change in impedance in the electrodes. Therefore  Change in appearance of third sector of the GUI and updating, via the GUI, of the color-coded plot of the third input for at least one of the plurality of electrodes are taught by Lyons [0050.]  [0050] “….. The system is also adapted to visually indicate, for each impedance history chart, when the impedance drops below a preset threshold level. For example, once the impedance drops below this threshold value, the impedance can be presented on the graph in a different color (e.g., change from yellow to red). The overall shape of the impedance history can also generally indicate where desired ablation has taken place. For example, histories that show a relatively quick drop in relative impedance, followed by a general flattening out over a period of time (see electrodes “15,” “16,” and “17” in FIG. 3) indicate good ablation”);

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612